Citation Nr: 1402768	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  11-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to a service connection for right ear hearing loss.

2. Entitlement to a service connection for bilateral Achilles tendonitis.

3. Entitlement to a service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel




INTRODUCTION

The Veteran had active service in the Air Force from April 1989 to July 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran does not have a right ear hearing loss disability for VA purposes.

2. The Veteran's Achilles tendonitis is etiologically related to service.

3. Obstructive sleep apnea is etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1. Right ear hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. Resolving doubt in favor of the Veteran, the Veteran had a bilateral Achilles tendonitis disability during the period on appeal that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.157(b), 3.303 (2013).

3. Obstructive sleep apnea is etiologically related to the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects the Veteran was mailed letters in February 2009 and December 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The February 2009 and December 2010 letters provided the Veteran with appropriate notices with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims. The Veteran's service treatment records (STRs) are on file; VA Medical Center and private treatment notes have also been obtained.  In addition, the Veteran has been afforded the appropriate VA examinations.

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board finds the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system such as sensorineural hearing loss to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

I. Right Ear Hearing Loss Disability

The Veteran asserts that he has a right ear hearing loss disability as a result of hazardous noise exposure during active service.  The Board acknowledges that the Veteran has service connection for a left ear hearing loss disability and tinnitus.  The Board notes that the Veteran's exposure to hazardous noise during active service has previously been conceded.



A review of the Veteran's STRs shows an audiometric evaluation demonstrated hearing within normal units at the time of his October 1988 entrance examination.  Reported puretone thresholds for the right ear, in decibels, were:
   
HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
5
0 
0
0
 0

In March 2009 (pre-discharge), the Veteran was afforded a VA audiological evaluation to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  At that evaluation, the Veteran reported that he had minimal and occasional hearing difficulty.  He reported that he was exposed to noise trauma outside of active service such as hunting/shooting.  In addition, the Veteran reported that it did not affect him other than being irritating.  A review of the examination report shows the examiner diagnosed mild to moderate severe sensorineural hearing loss in both ears, with the left ear being slightly worse than the right ear.  Reported puretone thresholds for the right ear, in decibel were:

HERTZ
500 Hz
(A)
1,000 Hz
(B)
2,000 Hz
(C)
3,000 Hz
(D)
4,000 Hz
(E)
Average
(B+C+D+E)
RIGHT
15
10
15
20
35
20

Speech discrimination in the right ear, using the Maryland CNC test, was 96 percent.  These findings do not show hearing loss by VA standards.  See 38 C.F.R. § 3.385.  There are no other audiogram reports of record showing that the Veteran has right ear hearing loss for VA purposes. 

The Board notes that while the Veteran is competent to report when he first experienced symptoms of right ear hearing loss and that they have continued since service, as a lay person, he is not competent to diagnose himself with right ear hearing loss for VA compensation purposes.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.



The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321(2007).  In this regard, as noted above, there are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that the Veteran has right ear hearing loss for VA compensation purposes during the pendency of this claim.  38 C.F.R. § 3.385.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for right ear hearing loss is not warranted.


II. Bilateral Achilles Tendonitis

The Veteran maintains that his onset of Achilles tendonitis was in active service.

A review of the Veteran's STRs shows that he was treated on a continual basis for Achilles tendonitis since 2004.  A review of his STRs also reveals he received physical therapy treatment for it.  
 
The Veteran was provided with a VA examination in April 2009.  At that examination, the Veteran reported that he had pain on the superior aspects of both of his heels since active service.  The examiner diagnosed the Veteran with bilateral Achilles tendonitis, quiescent at the moment.  

The Board acknowledges that the April 2009 VA examiner found the Veteran's Achilles tendonitis condition to be quiescent.  At the same time, however, the Board is cognizant that there is evidence of diagnosed Achilles tendonitis while in service and within the one-year period (April 2008) prior to the time the Veteran filed his service connection claim in March 2009.  See 38 C.F.R. § 3.157(b)(1).  Thus, the Board finds that the April 2008 VA treatment record reflecting diagnosed Achilles tendonitis is sufficient to bring the evidence into relative equipoise as to whether the Veteran had an Achilles tendonitis disability at any time during the period on appeal that was related to service. 

Therefore, in light of the above, the Board will resolve doubt in favor of the Veteran and grant the claim for service connection for bilateral Achilles tendonitis.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


III. Obstructive Sleep Apnea

The Veteran asserts that he has sleep apnea that had its onset during his active service.  He contends that he was misled to believe his complaints of difficulty breathing and congestion were due to his history of sinusitis and smoking.  

The Veteran's STRs are negative for treatment for or a diagnosis of sleep apnea while he was in active service.  However, a review of his STRs shows that the Veteran had been repeatedly treated for symptoms such as congestion and difficulty breathing throughout his entire active service.  

The Veteran is competent to report when he first experienced symptoms of sleep apnea and that they have continued since service.  Moreover, the Board finds the Veteran credible.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

Also of record is a May 2012 statement from the Veteran's spouse in which she reported that she witnessed the Veteran's symptoms of sleep apnea for over the 10 years they had been together.  She reported that he would snore and stop breathing for a few seconds.  In addition, she reported that those symptoms were relayed to the VA examiner while the Veteran was stationed in Germany, but were told he did not have sleep apnea because he did stop breathing for at least 10 seconds.  She also stated that once they realized those symptoms were associated with sleep apnea, the Veteran sought medical treatment.  She reported that since being diagnosed and receiving treatment, the Veteran's overall health had improved.  



The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995).  The Veteran's spouse is competent to report that she witnessed the Veteran snoring and stop breathing.  Moreover, the Board finds those statements credible. 

A review of the post-service medical evidence of record shows that in January 2011, the Veteran underwent a sleep study at the Best Health Sleep Center.  The examiner diagnosed the Veteran with moderate obstructive sleep apnea.  The Veteran was provided a continuous airway pressure device (CPAP) for treatment of his sleep apnea.  

In addition, of record is a May 2012 opinion from the Veteran's primary care physician.  In that opinion, the private physician reported that he had been treating the Veteran since November 2009 and that the Veteran had been suffering from fatigue with sleep disturbances.  He also reported that the Veteran had been diagnosed with sleep apnea with a recommendation of a CPAP.  In addition, the private physician reported that it is as likely as not that the Veteran had been suffering, although undiagnosed, for years and that the Veteran's wife had observed his sleep disturbances since they got married.

In sum, the Veteran and his spouse have competently reported that the Veteran first experienced symptoms of sleep apnea during active service and the Board has found these statements credible.  The January 2011 sleep study diagnosed the Veteran with moderate obstructive sleep apnea.  The May 2012 private physician's opinion noted that the Veteran had sleep apnea and most likely had it for years although undiagnosed.  Therefore, the Board finds that the evidence for and against the claim is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for 


obstructive sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement for service connection for a right ear hearing disability is denied.

Entitlement for service connection for Achilles tendonitis is granted.

Entitlement for service connection for obstructive sleep apnea is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


